Title: From George Washington to Elias Dayton, 28 May 1781
From: Washington, George
To: Dayton, Elias


                        Dear Sir

                            Head Quarters New Windsor 28th May 1781.
                        
                        The late accounts from New York are mysterious and perplexing, but they at any rate demand that we should be
                            in readiness to move. You will therefore concentre, as much as possible, your Brigade and put them under marching orders.
                            The parties at the Clove are not to be immediately called in, but the Officers commanding them warned to be in readiness.
                        Should an evacuation of New York take place, as many strongly suspect, the troops under your command will be
                            next for detachment, you will therefore desire the Officers to make preparations for a move more than merely to fjoin the
                            main Body of the Army.
                        As I am very anxious to learn what they are really doing in New York, you will oblige me by obtaining and
                            sending me an accurate intelligence as possible. I am Dear Sir yr most obt Servt
                        
                            Go: Washington
                        
                        
                            I recd your favr of the 16th.
                        

                    